1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneyForFreedom.com
6    Jody@AttorneyForFreedom.com
     Attorneys for Plaintiffs
7
                            IN THE UNITED STATES DISTRICT COURT
8
                             IN AND FOR THE DISTRICT OF ARIZONA
9
10    Johnny Wheatcroft and Anya Chapman, as            Case No.: 2:18-cv-02347-SMB
      husband and wife, and on behalf of minors J.
11    W. and B. W.,
12                         Plaintiffs,
                                                         NOTICE OF SERVICE OF RULE 68
13    v.                                                     OFFER OF JUDGMENT
14    City of Glendale, a municipal entity; Matt
      Schneider, in his official and individual
15    capacities; Mark Lindsey, in his official and
      individual capacities; and Michael Fernandez,
16    in his official and individual capacities;
17                         Defendants.
18
            Plaintiffs Johnny Wheatcroft and Anya Chapman, individually, and on behalf of minors
19
     J.W. and B.W. (collectively, “Plaintiffs”), hereby give notice that, on this date, Plaintiffs served
20
     an Offer of Judgment to Defendants pursuant to Fed. R. Civ. P. 68.
21
            RESPECTFULLY SUBMITTED this 7th day of December, 2018.
22
                                                      ATTORNEYS FOR FREEDOM
23
24                                                    By: /s/ Jody L. Broaddus
                                                      Jody L. Broaddus, Esq.
25                                                    Marc J. Victor, Esq.
                                                      Attorneys for Plaintiffs
26
1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on this date, I electronically transmitted the foregoing to the Clerk’s
3    office using the CM/ECF system for filing and transmittal of a Notice of Electronic filing to the
4    following registrants, and a copy was also sent by first class mail to:
5
                                            Joseph J. Popolizio
6                                          Justin M. Ackerman
7                                JONES, SKELTON & HOCHULI, P.L.C.
                                   40 North Central Avenue, Suite 2700
8                                       Phoenix, Arizona 85004
9
10                                                     By: /s/ Alexzandria Thompson

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                     -2-
